Citation Nr: 0828224	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Boise, Idaho 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Tinnitus is attributable to service connected disease.


CONCLUSION OF LAW

Tinnitus is proximately due to service connected disease.  
38 C.F.R. § 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in May 2005.  Although letter provided adequate notice 
with respect to the evidence necessary to establish a claim 
for service connection, it did not provide notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  See Dingess, 
supra.  However, the veteran was subsequently provided notice 
pertaining to these latter two elements by letter dated in 
March 2006, prior to the issuance of a statement of the case 
(SOC).  Although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service and 
post service records have been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

					Factual Findings

The veteran served on active duty from January 1953 to 
January 1955.  The veteran's separation examination of 
January 1955 revealed normal ears.  At that time, the veteran 
denied ear trouble.  

Post service medical records from the veteran's private 
physician, K.C.M., show that the veteran complained of left 
ear pain in December 1987.  It was cited that the pain may 
have started after shouting quite a bit at a football game.  
The veteran complained of "birds" in his right ear in July 
1996.  In November 1997, the veteran reported hearing 
"crickets" in his right ear.  In January 2007, the veteran 
complained of tinnitus.  K.C.M. issued a statement in January 
2007 noting that the veteran has a documented high frequency 
sensorineural hearing loss, which is consistent with noise 
induced loss.  He further noted that the veteran suffers from 
tinnitus associated with this hearing loss and that it is 
more probable than not that at least a portion of his hearing 
loss occurred due to noise exposure in service.  

The veteran was afforded a VA compensation and pension 
examination in January 2006.  During this exam, the veteran 
reported service and non-service noise exposure to small arms 
and guns.  He also reported his tinnitus started over 20 
years ago.  The veteran was diagnosed with tinnitus.  The 
examiner opined that it is not possible to determine the 
etiology of tinnitus using current clinical technologies.  
The examiner then noted that the veteran reported the onset 
of tinnitus as over 20 years ago and that he was released 
from service 51 years ago.  The examiner found that given the 
onset of tinnitus nearly 30 years after service, it is not 
likely that the veteran's tinnitus is related to military 
service.  

					Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been claimed that the 
disability was incurred while engaging in combat.  

					Analysis -Direct

The veteran is seeking service connection for tinnitus.  The 
veteran has alleged that his disability is a consequence of 
service.  Having reviewed the evidence pertaining to the 
veteran's claim, the Board concludes that service connection 
is not warranted.  

The veteran has established a current tinnitus disability in 
that the January 2006 compensation and pension examination 
revealed a current diagnosis of tinnitus.  Because the 
veteran has established a tinnitus disability, this case 
hinges on whether the veteran's disability is service 
related.  

Although the veteran attributes his current tinnitus 
disability to service, the record does not support this 
claim.  After review of the veteran's service medical 
records, the January 2006 VA examiner found that it is not 
possible to determine the etiology of tinnitus using current 
clinical technologies.  However, the examiner noted that the 
veteran reported the onset of tinnitus as over 20 years ago 
and that he was released from service 51 years ago.  The VA 
examiner found that given the onset of tinnitus nearly 30 
years after service, it is not likely that the veteran's 
tinnitus is related to service.  The VA examiner's opinion is 
consistent with the service medical records which show no 
complaints, diagnoses or treatment for tinnitus.  The VA 
examiner's opinion is also consistent with post service 
medical records which fail to show tinnitus within decades of 
separation from service.  

The Board acknowledges that K.C.M. noted that the veteran has 
a documented high frequency sensorineural hearing loss and 
that he suffers from tinnitus associated with this hearing 
loss.  The Board further acknowledges that K.C.M opined that 
it is more probable than not that at least a portion of his 
hearing loss occurred due to noise exposure in service.  
However, the Board notes that the veteran has been treated by 
K.C.M. for ear problems dating back to February 1987 but the 
first mention of tinnitus in K.C.M.'s records appears to be 
in January 2007.  When the veteran complained of ear problems 
in July 1996, K.C.M. noted an assessment of symptoms of 
undetermined etiology, could be tensor tympani spasm.  When 
the veteran complained of "crickets" in his right ear in 
November 1997, K.C.M. noted that a hair was on the tympanic 
membrane.  The hair was removed and the symptoms were 
relieved.  Although the veteran complained of ear pain to 
K.C.M. as early as December 1987, K.C.M. did not diagnosis 
the veteran with tinnitus until 2007.  The Board notes that 
there is no showing that K.C.M. reviewed the veteran's 
service medical records before issuing his opinion.  The 
Board also notes that the opinion is submitted without a 
basis or rationale.  In light of the above, the Board must 
find K.C.M.'s opinion to be unpersuasive as to the relation 
of the veteran's current tinnitus to service.  Rather, the 
Board has placed greater probative value on the opinion 
proffered by the January 2006 VA examiner, post service 
medical records and the silence of the service medical 
records.  

The veteran's assertions of tinnitus due to in-service noise 
exposure are not persuasive.  As noted, the veteran's service 
medical records are negative for any complaints, findings or 
diagnoses of tinnitus.  Furthermore, the veteran denied ear 
trouble at separation.  To the extent that the veteran 
asserts that his tinnitus is attributable to service, there 
is a remarkable lack of corrobative evidence within years of 
separation from service.  The Board also notes that the 
veteran has made conflicting statements regarding the onset 
of his tinnitus.  Although he reported in January 2006 that 
his tinnitus began over 20 years ago, after he was denied 
service connection for tinnitus in the January 2006 rating 
decision, the veteran reported in March 2006 that his 
tinnitus started in service and that he did not recall making 
the previous statement.  The Board further notes that the 
records show that the veteran did not complain of tinnitus to 
K.C.M. until January 2007.  His silence when otherwise 
affirmatively speaking constitutes negative evidence.  The 
Board finds his denial of ear problems at separation and post 
service medical records to be more credible than his recent 
reports of tinnitus since service, which were offered in 
support of his claim for compensation.  Although symptoms, 
not treatment, are the essence of any evidence of continuity 
of symptomatology, in a merits context the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  See Savage v. Gober, 10 Vet. App. 488 (1997).  

Accordingly, service connection on a direct basis is denied.  
The preponderance of the evidence is against the claim for 
service connection for tinnitus.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2007).  

Secondary

Service connection may be granted for disability that is 
proximately due to or the result of service connected disease 
or injury.  38 C.F.R. § 3.310.  In this case, service 
connection for hearing loss disability has been granted.  In 
January 2007, Dr. KCM stated that the veteran suffers from 
tinnitus associated with hearing loss.  There is no negative 
evidence.  Accordingly, service connection on a secondary 
basis is granted.






ORDER

Service connection for tinnitus is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


